                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA



v.                                     Criminal Number: 1:18-cr-10299-ADB



GARY WEBSTER



                               MOTION TO CONTINUE TRIAL

       Counsel for the defendant respectfully requests that the Court continue the presently

scheduled trial of October 21, 2019 to a convenient date for the Court and the parties in the near

future. The undersigned states that he is starting a trial in the United States District Court in

New Hampshire on October 1, 2019 in the matter of U.S. v. Sergio Martinez (docket number 18-

cr-0033) before Judge LaPlante. This New Hampshire trial is expected to last 2 to 3 weeks.

Counsel reasonably believed in the past that the New Hampshire case was going to be resolved

with a guilty plea. Counsel believes he will need more time to prepare for the October 21, 2019

trial of this case. Counsel also respectfully asks that the pre-trial conference scheduled on

October 8, 2019 also be continued.


                                                               Respectfully submitted,
                                                               Gary Webster,
                                                               By his lawyer,
Date: October 1, 2019                                          /s/William Keefe
                                                               William Keefe
                                                               BBO: 556817
                                                               801 C Tremont Street
                                                               Roxbury, MA 02118
                                                               Telephone (617) 442-9201
                                                               Facsimile (617) 445-8002
                             CERTIFICATE OF SERVICE

I, William Keefe, hereby certify a copy of the attached Defendant’s Motion to Continue Trial
was electronically filed with the United States Attorney, United States Attorney’s Office, 1
Courthouse Way, Boston, Ma 02210, today, October 1, 2019.

                                                           /s/William Keefe
                                                           William Keefe
